This is an appeal from a judgment of the Supreme Court in a workman's compensation case.
We conclude that the case presents a question of fact, and there being testimony to support the finding of the Supreme Court, this court will not weigh the evidence.
The judgment is affirmed, for the reasons expressed in the opinion of Mr. Justice Heher for the Supreme Court.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, CASE, BODINE, DONGES, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
 For reversal — None. *Page 144